UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
                                                                 :
MARK T. HOLCOMB,                                                 :
                                                                 :   Case No. 1:18-cv-191
                      Plaintiff,                                 :
                                                                 :
vs.                                                              :   OPINION & ORDER
                                                                 :   [Resolving Doc. 16]
COMMISSIONER OF SOCIAL                                           :
SECURITY,                                                        :
                                                                 :
                      Defendant.                                 :
                                                                 :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          In August 2014, Plaintiff Mark Holcomb applied for period of disability benefits,

disability insurance benefits, and supplemental security income.1

          The Social Security Administration denied his application initially and on

reconsideration.2 At Holcomb’s request, an administrative law judge (“ALJ”) considered his

case.3 The ALJ concluded that Plaintiff Holcomb was not disabled.4 The Social Security

Appeals Council denied Plaintiff’s request for review.5

          Holcomb then brought this suit, asking the Court to reverse the ALJ’s decision.6 He

argues that the ALJ failed to give proper weight to his treating physician’s opinion and erred

in the vocational analysis.7 Magistrate Judge Ruiz issued a Report and Recommendation

(“R&R”) recommending that the Court affirm the ALJ’s decision.8



          1
            Doc. 8 at 267, 274.
          2
            Id. at 100–23, 125–49, 152–65, 166–79.
          3
            See id. at 41–81.
          4
            Id. at 18–35.
          5
            Id. at 5.
          6
            Doc. 1.
          7
            Doc. 10.
          8
            Doc. 16.
Case No. 1:18-cv-191
Gwin, J.

       If a party had objected to this R&R, the Court would consider the objected-to portions

de novo.9 However, because neither party has objected, the Court may adopt the R&R

without review.10

       Moreover, the Court has conducted its own review of the briefing and record and

agrees with Judge Ruiz—the evidence sufficiently supported the ALJ’s conclusion.

       Accordingly, the Court ADOPTS Magistrate Judge Ruiz’s R&R and AFFIRMS the ALJ’s

decision.



       IT IS SO ORDERED.



Dated: March 8, 2019                                         s/     James S. Gwin
                                                             JAMES S. GWIN
                                                             UNITED STATES DISTRICT JUDGE




       9
           28 U.S.C. § 636(b)(1).
       10
            Thomas v. Arn, 474 U.S. 140, 149 (1985).
                                                       -2-
